Title: To James Madison from Francis Corbin, 3 March 1821
From: Corbin, Francis
To: Madison, James


                
                    My dear Sir
                    The Reeds. Wh: Ch: Po: Off: March 3d. 1821.
                
                Gout in the Head and Stomach, occasioned more, I believe, by uneasiness than by abstinence, have been my almost constant companions ever since I had the pleasure to receive your last very obliging letter. These, together with a fear of intruding upon you, during the Session of Congress, when, I presume, your correspondents must be numerous, and the Subjects of your correspondence important, have prevented me from thanking you for your kind Efforts to console me in these disastrous times. My numerous and solicitudinous cares for the welfare of nine Children require consolation. A Family increasing with a Fortune decreasing are enough to shake the fortitude of better Stoicians than I am. In our Country of wretched Slavery, where the Expenses of our Estates are certain as death, and the profits uncertain as life; the “lucrum cessens” and the “damnum emergens” are convertible terms, because here—“non progredi est regredi.” With me, paradoxical as it may seem, my chief profits are my chief expenses, or vicê versâ. Wherever Indian Corn is made in plenty—and Tobacco is cultivated, Negroes, being well fed, well clothed & humanely treated, will be obedient to the first great Law, however disobedient they may be to all others. Thus it is that we become the victims of our own virtue, for, as they multiply, our plagues are multiplied also. If it be true that virtue is it’s own reward, as I devoutly believe it is, it is no less true that vice, especially the vice of Slavery, is it’s own punishment, and

punished we shall be most severely before we have done with it, or it with us. The settlement of the Missouri question, as it has been technically termed, a question which, I believe, I predicted in one of my letters to you, 18 months ago would cause great fermentation, is only a postponement of our Evil days. This great bone of Contention must grow with our growth, till it works thro’ the Skin of our present Confederation, and completely divides one part of us from another. Such is the decree of Fate, the “ΔΙΟs βrΛΥ”! It is remarked by Cicero somewhere, perhaps in his “Paradoxa,” that the characteristic distinction between a wise man and a fool is this—“a wise man changes his opinions often, a Fool never.” I confess then to you, My dear Sir, that my opinions are changed as to our present form of Federal Government. When Individuals holding high offices of Trust can, without blushing, without punishment, and even without having the finger of Scorn pointed at them, rob States, (as here,) and States, under the roguish pretext of “State Rights,” (the Grecian Horse of these times!) can rob Individuals, (as in Ohio) without being put under “the Ban of the Empire” who can say that we are not “gone astray?” In the year 1787 the Arch Deacon Paley tickled my youthful fancy with our Chimerical Project, and induced me to think that new States might be comprehended within it “ad infi[ni]tum.” But, I am now convinced that a Representative Republic extending from the St. Lawrence to the Gulf of Mexico, and from the Atlantic to the Pacific “haud unquam evenire potest.” With biennial Elections it is impossible, nor could it be of long duration even with Septennial. But, it may be said—“Sufficient for the day is the Evil thereof,”—“let us hold together as long as we can.” To this, like our old friend Patrick Henry, I shake my Head. The longer we continue together the more violent will be the concussion when we do seperate, as seperate we must, and the longer will it take for the wounded parts, at the points of seperation, to heal. I question much whether our present Federal compact will survive our Dynasty. If it does—it will only be by continuing the present Chief Magistrate for another term, and another to that, if he lives, and so on for life. Then will come the “wreck and crush.” But—the Legs of the Tripos upon which I am now seated may give way! The Oracle may fail in his predictions!
                Four and a half Millions more, you observe, Sir; are to be borrowed—and this is not by one half enough. The Land Fund will not be available for years—if ever. The larger it grows the more certain will be it’s loss. The Custom house taxes, those cunning contrivances of profligate Princes, will fall far short of Mr. Crawford’s calculation, & if the Bankrupt Law should indeed pass—three fourths of the Duty Bonds will become Waste Paper. We Country people too, whose property the Merchants have in their Hands, will be swindled out of it. We shall hear of one hundred

Bankruptcies a day. In our Towns here they will be numerous and almost immediate. Our Banks, I fear, will suffer severely. If the Northern Merchants have their hands full of Southern Produce—then they will become Bankrupt by dozens—instantor. If not—then they will wait till their Hands are full. The Bankrupt Law will always be their Assylum. I have ever believed the clause in the Constitution relative to it insidious and dangerous. The Bankrupt System is questionable, you know, even in England, where Commerce rules almost every thing. I knew a man in London who made a trade of becoming Bankrupt. He became so three times within my recollection, and never failed to set up his Carriage after he had failed. By “hook or by Crook” our Northern Brethren will contrive to get all our produce, as they have already contrived to get all our Public or funded Debt. To pay the Interest on this—we luxurious Southern Consumers pay ultimately, and in reality, two thirds of the Custom House Taxes. In opposing the Current of Slavery to the South and South West—their right hand—(or left—or both,) for the first time, within my recollection, seems to have forgot it’s Cunning.
                Pardon me, My dear Sir, for obtruding upon you these my philosophical and political—perhaps pseudo-philosophical and pseudo-political lucubrations.
                I am glad to hear that you made a good crop of Tobacco this year. I have just recd. an Acct. of Sales for mine shipped to London in Augt. last which, including the advance of 5 pr. ct. on the Exchange netts me something more than $10 pr. hundred. In these times—this is not amiss.
                Be pleased to present my respectful Esteem to Mrs. Madison and my friendly regards to Mr. Todd. I wish he could be prevailed on to visit us. My Son Robert, who has been all the winter in Philada., bound in silken fetters, as I hear, and not weather bound, will be at home shortly and will be as happy to see him as I shall be. I am very sincerely, My Dr. Sir, Your much obliged, most faithful & devoted Friend & Servt.
                
                    Francis Corbin
                
            